Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying him from receiving benefits effective June 14, 1966 on the ground that he lost his employment through misconduct (Labor Law, § 593, subd. 3) and holding additionally that his benefits were forfeited for 20 effective days because of a willful false statement made to obtain benefits (Labor Law, § 594). The board has found that claimant’s discharge was precipitated by his being intoxicated during employment and that considering his position as an armed bank guard such action constituted misconduct. Such determinations are factual, and where as here there is only a dispute as to factual issues and the board’s decision is supported by substantial evidence it must be affirmed by this court (Labor Law, § 623; e.g., Matter of Poveda [Gatherwood], 28 A D 2d 781). Similarly, the question of whether claimant’s statement that he lost his job due to “illness ” amounted to a willful misrepresentation is factual, and on the instant record we find no basis to disturb the board’s resolution of this issue either, particularly, since claimant was not in fact hospitalized until some two months after his discharge and one month after he had turned in his uniform (e.g., Matter of Soroka [Gatherwood], 24 A D 2d 920). Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.